                Case 7:18-cv-09618-NSR Document 14 Filed 10/26/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RASHA BROWN and LLOYD WATSON,                                                         10/26/2020

                               Plaintiff(s),
                                                                         7:18-CV-9618 (NSR)
        -against-
                                                                                ORDER
TERRANCE WEBBER and STEVENS TRANSPORT,
INC.,

                               Defendant(s).


NELSON S. ROMÁN, United States District Judge

       Plaintiffs Rasha Brown and Lloyd Watson commenced this action against Defendants on or about

April 25, 2018, asserting claims sounding in negligence. (ECF No. 1.) By Order to Show Cause (“OSC”),

dated March 6, 2020, the Court directed Plaintiffs to show cause on or before April 6, 2020, why the action

should not be dismissed without prejudice for want of prosecution pursuant to Federal Rule of Civil

Procedure 41(b) (“Rule 41(b)”). To date, Plaintiffs have not responded.

        A review of the docket reveals Plaintiffs have taken little action to prosecute their claims since April

2018 when Plaintiffs filed their complaint. The action was initially filed in the Eastern District of New York

and subsequently transfered to the Southern District of New York. (See Docket Entry dated October 3,

2018.) Nearly two years later, the Court issued its OSC. Despite the passage of more than six months,

Plaintiff has failed to respond to the Court’s OSC.

       When determining whether to dismiss an action pursuant to Rule 41(b), courts have considered

whether: (1) plaintiff’s failure to prosecute caused a delay of significant duration; (2) plaintiff was given

notice that further delay would result in dismissal; (3) defendant was likely to be prejudiced by further delay;

(4) the need to alleviate court calendar congestion was carefully balanced against plaintiff’s right to an

opportunity for a day in court; and (5) the trial court adequately assessed the efficacy of lesser sanctions.

U.S. ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004) (internal citations omitted). No one


                                                        1
                 Case 7:18-cv-09618-NSR Document 14 Filed 10/26/20 Page 2 of 2

factor is determinative. Id. (citing Peart v. City of New York, 992 F.2d 458, 461 (2d Cir. 1993)). Having

considered the relevant factors, the Court determines that dismissal of this action is warranted. Plaintiffs’

delays have been significant in duration and Plaintiffs have failed to communicate with the Court since April

2018 (more than two years ago). Accordingly, it is hereby Ordered that the action is DISMISSED without

prejudice for failure to prosecute.

         The Clerk of the Court is respectfully directed to terminate the action and serve a copy of this Order

upon Plaintiffs’ counsel, and to show proof on the docket.



Dated:    October 26, 2020                              SO ORDERED:
          White Plains, New York

                                                       ________________________________
                                                       NELSON S. ROMÁN
                                                       United States District Judge




                                                        2
